Per Curiam.
1. Under art. 8, see. 1, par. ’ 1, of the constitution of this State (Civil Code of 1910, § 6576), as amended, “there shall be a thorough system of common schools for the education of the children, as nearly uniform as practicable, the expense of which shall be provided for by taxation, or otherwise. The schools shall be free to all children of the State, but separate schools shall be . provided for the white and colored races.” Acts 1911, p. 46.
*753No. 4832.
July 18, 1925.
0. 8. Glaxton and TF. G. Brinson, for plaintiffs in error.
ISvans & Evans, contra.
2. A charge for matriculation can not be imposed as a condition precedent to admission to a public school forming a part of such general system, of a child living in the territory of the school and otherwise qualified. Irvin v. Gregory, 86 Ga. 605 (13 S. E. 120); Mayor &c. of Gainesville v. Simmons, 96 Ga. 477 (23 S. E. 508), s. c. 99 Ga. 400 (27 S. E. 710); Edalgo v. So. Ry. Co., 129 Ga. 258, 266 (58 S. E. 846); Wilson v. Stanford, 133 Ga. 483 (3), 485 (66 S. E. 258); Brewer v. Ray, 149 Ga. 596 (101 S. E. 667).
3. Mandamus is an available remedy to require a board of trustees of a school district in this State to perform a duty imposed upon them by law. Mattox v. Board of Education, 148 Ga. 577, 581 (97 S. E. 532, 5 A.L. R. 568); Wilkerson v. City of Rome, 152 Ga. 762 (3) 110 S. E. 895).
4. Where certain resident citizens and taxpayers of a local school district, whose children were refused admission to a public school without the prepayment of a matriculation fee, brought a petition for mandamus against the trustees of the public school, and others, in order to require them to admit such pupils to the school without the prepayment of the matriculation fee; and where the trustees filed an answer to the petition, which, considered in connection with the petition as amended, showed that there was an agreement between the trustees and the superintendent of the school, that the latter should continue to conduct the school in the public-school building for the balance of the' period of nine months so as to make the school “an accredited school,” the trial judge was authorized to hold that, though in the answer it was claimed that the school was a private school, it was in fact a public school having the same character it had before this agreement was made; and consequently, under the principles ruled in the preceding three headnotes, the court did not' err in making the 'mandamus absolute.

Judgment affirmed.


All the Justices eoneur, except Hill and Gilbert, JJ., dissenting.